              21-10968-mew                Doc 1       Filed 05/19/21 Entered 05/19/21 15:50:17                             Main Document
                                                                   Pg 1 of 19

Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF NEW YORK

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                6525 Belcrest Road, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  33 W 19th St.
                                  Suite #320
                                  New York, NY 10011
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  New York                                                        Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  6525 Belcrest Road Hyattsville, MD 20782
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
              21-10968-mew                 Doc 1            Filed 05/19/21 Entered 05/19/21 15:50:17                              Main Document
                                                                         Pg 2 of 19
Debtor    6525 Belcrest Road, LLC                                                                    Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                        Chapter 7
                                        Chapter 9
     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                            The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                      noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                       $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                    operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                               exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                             The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                     debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                   proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                   balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                   any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                               A plan is being filed with this petition.
                                                               Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                   accordance with 11 U.S.C. § 1126(b).
                                                               The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                   Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                   Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                   (Official Form 201A) with this form.
                                                               The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12
9.   Were prior bankruptcy
     cases filed by or against
                                        No.
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                Case number
                                                 District                                 When                                Case number




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 2
               21-10968-mew                   Doc 1            Filed 05/19/21 Entered 05/19/21 15:50:17                             Main Document
                                                                            Pg 3 of 19
Debtor    6525 Belcrest Road, LLC                                                                       Case number (if known)
          Name

10. Are any bankruptcy cases
    pending or being filed by a
                                            No
    business partner or an                  Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                         Debtor                                                                   Relationship
                                                    District                                When                             Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                             Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                              preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                             A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or
    have possession of any
                                        No
    real property or personal           Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                          Why does the property need immediate attention? (Check all that apply.)
                                                   It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                     What is the hazard?
                                                   It needs to be physically secured or protected from the weather.
                                                   It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                     livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                   Other
                                                  Where is the property?
                                                                                   Number, Street, City, State & ZIP Code
                                                  Is the property insured?
                                                   No
                                                   Yes. Insurance agency
                                                               Contact name
                                                               Phone



          Statistical and administrative information

13. Debtor's estimation of             .       Check one:
    available funds
                                                Funds will be available for distribution to unsecured creditors.
                                                After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of                 1-49                                           1,000-5,000                               25,001-50,000
    creditors                                                                           5001-10,000                               50,001-100,000
                                        50-99
                                        100-199                                        10,001-25,000                             More than100,000
                                        200-999

15. Estimated Assets                    $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                        $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                        $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                        $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities               $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion

Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                  page 3
             21-10968-mew          Doc 1     Filed 05/19/21 Entered 05/19/21 15:50:17                          Main Document
                                                          Pg 4 of 19
Debtor   6525 Belcrest Road, LLC                                                     Case number (if known)
         Name

                            $50,001 - $100,000                        $10,000,001 - $50 million              $1,000,000,001 - $10 billion
                            $100,001 - $500,000                       $50,000,001 - $100 million             $10,000,000,001 - $50 billion
                            $500,001 - $1 million                     $100,000,001 - $500 million            More than $50 billion




Official Form 201                   Voluntary Petition for Non-Individuals Filing for Bankruptcy                                         page 4
              21-10968-mew               Doc 1       Filed 05/19/21 Entered 05/19/21 15:50:17                                Main Document
                                                                  Pg 5 of 19
Debtor    6525 Belcrest Road, LLC                                                                  Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      May 19, 2021
                                                  MM / DD / YYYY


                             X   /s/ Hemant Mehta                                                         Hemant Mehta
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Manager




18. Signature of attorney    X   /s/ A. MITCHELL GREENE                                                    Date May 19, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 A. MITCHELL GREENE
                                 Printed name

                                 ROBINSON BROG LEINWAND GREENE GENOVESE & GLUCK P.C.
                                 Firm name

                                 875 THIRD AVENUE
                                 New York, NY 10022
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (212) 603-6300                Email address



                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
21-10968-mew            Doc 1     Filed 05/19/21 Entered 05/19/21 15:50:17            Main Document
                                               Pg 6 of 19



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X

In re:                                                            Chapter 11

6525 BELCREST ROAD, LLC,                                          Case No.:

                                    Debtor.
---------------------------------------------------------X

                                  CERTIFICATE OF RESOLUTION

         I, the undersigned, HEMANT MEHTA, as Manager of 6525 Belcrest Road, LLC (the

“Company”), do hereby certify that at a meeting of the Company duly called and held, the

following resolutions were adopted and recorded in the Minute Book of the Company, and they

have not been modified or rescinded, and are still in full force and effect:

                            RESOLVED, that in the judgment of the Company it is
                    desirable and in the best interest of the Company, its creditors,
                    members and other interested parties, that a petition be filed by the
                    Company for relief under Chapter 11 of title 11 of the United
                    States Code (the “Bankruptcy Code”); and it is further

                            RESOLVED, that the form of petition under Chapter 11
                    presented to this meeting is approved and adopted in all respects,
                    and that Hemant Mehta as Manager of the Company, is authorized
                    to execute and verify a petition substantially in such form and to
                    cause the same to be filed with the United States Bankruptcy Court
                    for the Southern District of New York at such time as he shall
                    determine; and it is further

                             RESOLVED, that Hemant Mehta, as Manager of the
                    Company, is authorized to execute and file all petitions,
                    reorganization schedules, lists and other papers and to effectuate
                    the filing of the Chapter 11 case, and, in that connection, that the
                    firm of Robinson Brog Leinwand Greene Genovese & Gluck P.C.
                    be retained and employed as legal counsel for the Company under
                    a general retainer, in addition to such special counsel as may
                    hereafter become necessary or proper with a view to the successful
                    conclusion of such Chapter 11 case.


{01098166.DOC;3 }
21-10968-mew        Doc 1   Filed 05/19/21 Entered 05/19/21 15:50:17   Main Document
                                         Pg 7 of 19



     IN WITNESS WHEREOF, I have hereunto set my hand and seal of the
Company this 19th day of May, 2021.


                                   6525 BELCREST ROAD, LLC


                                   By: /s/ Hemant Mehta
                                   HEMANT MEHTA
                                   MANAGER




{01098166.DOC;3 }
21-10968-mew           Doc 1      Filed 05/19/21 Entered 05/19/21 15:50:17         Main Document
                                               Pg 8 of 19



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X

In re:                                                            Chapter 11

6525 BELCREST ROAD, LLC,                                          Case No.

                                             Debtor.
--------------------------------------------------------------X

                                      DECLARATION PURSUANT
                                       TO LOCAL RULE 1007-2


         Hemant Mehta, hereby declares under penalty of perjury that the following statements

are true and correct:

         1.      I am the manager of 6525 Belcrest Road, LLC, the debtor (the “Debtor”), and am

fully familiar with the facts set forth herein.

         2.      The Debtor is the owner for the real property located at 6525 Belcrest Road,

Hyattsville, Maryland (the “Property”). The Property is currently operating at 30% capacity.

         3.      The Debtor’s filing was precipitated by (i) a reduction of income due to the

decrease in the number of paying tenants at the Property and (ii) uncertainty with respect to the

Debtor’s obligation under the ground lease.

         4.      The Debtor’s case is being commenced to stabilize the business and potentially

restructure certain of the Debtor’s obligations.

         5.      No pre-petition committee was organized prior to the Order for relief.

         6.      No property of the Debtor is in the possession and control of a receiver.

         7.      The estimated budget of the Debtor for the next thirty days is attached hereto as

Schedule 1.




{01098172.DOC;3 }392093
21-10968-mew    Doc 1   Filed 05/19/21 Entered 05/19/21 15:50:17   Main Document
                                     Pg 9 of 19




Dated: May 19, 2021

                               6525 BELCREST ROAD, LLC



                               By:     /s/ Hemant Mehta
                               HEMANT MEHTA
                               Manager




                                 {01098172.DOC;3 }-2-
392093
      21-10968-mew        Doc 1        Filed 05/19/21 Entered 05/19/21 15:50:17                      Main Document
                                                   Pg 10 of 19
                                              Schedule 1 - 30 Days Budget
INCOME                                   EXPENSE

GROSS RENTAL INCOME          805,787      PAYROLL - LABORERS                 26,254    TENANT IMPROVEMENT        246,220
VACANCY                     (496,715)    Total Payroll                       26,254    HVAC - MECH. EQUIP         90,500
RENT ABATEMENT               (14,933)
Total Base Rent              294,139      ELECTRICITY                        44,051
                                          FUEL GAS                               25
R.E. TAX PASS-THRU           (12,000)     OIL
Total Escalation Income      (12,000)     FUEL OIL ( GEN)
                                          WATER AND SEWER                     7,180
UTILITY INCOME                 1,500     Total Utilities                     51,256
OP. EX. PASS THROUGH
PARKING INCOME               23,025       CLEANING CONTRACTUAL               15,658
INTEREST - REGULAR                        CARPET CLEANING                       200
MISC / OTHER INCOME             400       MONITORING                            400
Total Other Income           24,925       MISC. EXPENSE                         250
                                          PARKING LOT OPEX.                   7,501
                                          PARKING SHUTTLE BUS                   900
                                          REP / MAINT - GENERAL              18,000
                                          REP / MAINT - A / C                13,130
                                          REP / MAINT - ELECTRICAL            3,000
                                          REP / MAINT - ELEVATORS            13,000
                                          REP / MAINT - FIRE A./SPRNK.        1,000
                                          REP / MAINT - FLOORS                  200
                                          REP / MAINT - GLASS                   500
                                          REP / MAINT - PAINTING              2,500
                                          REP / MAINT - PLUMBING              3,000
                                          REP / MAINT - TILES AND WALL
                                          SECURITY PROTECTION                 1,300
                                          SMALL TOOLS AND EQUIP                 250
                                          SNOW REMOVAL / LANDSCAPING          2,088
                                          SUPPLIES - LIGHTING                   200
                                          SUPPLIES - GENERAL                    400
                                          SUPPLIES - JANITORIAL                 500
                                          SUPPLIES - REPAIRS / MAINT             50
                                          TRASH REMOVAL                       1,500
                                          WINDOW CLEANING                     4,100
                                          CAM                                 8,092
                                         Total Operating & Maintenance      100,170

                                         ACCOUNTING                          15,000
                                         FEES - OTHER                           100
                                         LEASING EXPENSE                      1,500
                                         LEGAL                                  500
                                         MAINT - COMPUTER                       600
                                         PROPERTY MANAGEMENT CHARGES         32,535
                                         POSTAGE                                 25
                                         SUPPLIES - OFFICE                       25
                                         TENANT RELATIONS                        50
                                         TELEPHONE                            1,850
                                         Total Administrative                52,185

                                          INSURANCE - GENERAL                 7,100
                                         Total Insurance                      7,100
                                          REAL ESTATE TAX                    46,580
                                         Total Taxes                         46,580
                                         TOTAL OP. EXP. Expense             283,545
                                          MORTGAGE INTEREST                  24,413
                                         Total Expenses                     307,958

TOTAL Revenue               307,064      NET OPERATING INCOME                  (894)   Total Capital Items       336,720
                                         PARKING LOT GROUND RENT             57,500
                                         NET OPERATING INCOME               (58,394)


                                         NET OPERATING INCOME                57,507
                                         Total Capital Items                336,720
                                         Total Cash Required                 394,227
            21-10968-mew                     Doc 1          Filed 05/19/21 Entered 05/19/21 15:50:17            Main Document
                                                                        Pg 11 of 19




                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re      6525 Belcrest Road, LLC                                                                  Case No.
                                                                                   Debtor(s)         Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Manager of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       May 19, 2021                                               /s/ Hemant Mehta
                                                                        Hemant Mehta/Manager
                                                                        Signer/Title




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
    21-10968-mew   Doc 1    Filed 05/19/21 Entered 05/19/21 15:50:17   Main Document
                                        Pg 12 of 19


x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                           ABM JANITORIAL
                           14141 SOUTHWEST FREEWAY
                           SUITE 400
                           SUGAR LAND, TX 77478


                           ADAMS & ASSOCIATES
                           6525 BELCREST ROAD
                           UNIT 4455
                           HYATTSVILLE, MD 20782


                           AIRECO SUPPLY , INC
                           PO BOX 414
                           SAVAGE, MD 20763


                           AMERICAN ARBITRATOR
                           2200 CENTURY PARKWAY
                           SUITE 300
                           ATLANTA, GA 30345


                           AS INC
                           33 W 19TH ST
                           NEW YORK, NY 10011


                           ATLANTIC TRANSPORTATION SERVIC
                           4200 WISCONSIN AVE
                           SUITE 550
                           WASHINGTON, DC 20016


                           BACKFLOW TECHNOLOGY LLC
                           P.O. BOX 1575
                           STERLING, VA 20167


                           BALD EAGLE PARTNERS, LLC
                           24201 BREEZY POINT ROAD
                           ONANCOCK, VA 23417


                           BE UTC DEWEY PARCEL, LLC
                           5410 EDSON LANE
                           SUITE 220
                           ROCKVILLE, MD 20852


                           BELL ATLANTIC MOBILE
                           6525 BELCREST ROAD
                           UNIT 0001
                           HYATTSVILLE, MD 20782
21-10968-mew   Doc 1    Filed 05/19/21 Entered 05/19/21 15:50:17   Main Document
                                    Pg 13 of 19



                       BEN DYER ASSOCIATES
                       11721 WOODMORE ROAD
                       SUITE 200
                       BOWIE, MD 20721


                       BLUMBERG FAMILY
                       6525 BELCREST ROAD
                       UNIT 0101
                       HYATTSVILLE, MD 20782


                       BOND WATER TECHNOLOGIES
                       630 E. DIAMOND AVE, SUITE J/K
                       GAITHERSBURG, MD 20877


                       BRENT FREY, DDS
                       6525 BELCREST ROAD
                       UNIT 2290
                       HYATTSVILLE, MD 20782


                       CARTER ENTERPRISES SOLUTIONS
                       6525 BELCREST ROAD
                       UNIT 4418
                       HYATTSVILLE, MD 20782


                       CHEF PHILIP'S DELI & CAFé
                       6525 BELCREST ROAD
                       UNIT 1125
                       HYATTSVILLE, MD 20782


                       CHESAPEAKE SYSTEMS
                       7400 COCA COLA DR
                       HANOVER, MD 21076


                       CITY OF HYATTSVILLE
                       6525 BELCREST ROAD
                       UNIT 1131
                       HYATTSVILLE, MD 20782


                       COMMONWEALTH DIGITAL
                       21205 RIDGETOP CIRCLE
                       STERLING, VA 20166


                       CONTRACT INFINITY
                       6525 BELCREST ROAD
                       UNIT 5533
                       HYATTSVILLE, MD 20782
21-10968-mew   Doc 1    Filed 05/19/21 Entered 05/19/21 15:50:17   Main Document
                                    Pg 14 of 19



                       CORP. COUNSEL FOR NYC
                       100 CHURCH STREET
                       NEW YORK, NY 10007


                       D.C. METRO REALTY LLC
                       C/O NATIONAL REGISTERED AGENTS
                       160 GREENTREE DR., STE. 101
                       DOVER, DE 19904


                       DATAWATCH
                       4520 EAST WEST HIGHWAY
                       SUITE 200
                       BETHESDA, MD 20814


                       DEWEY LC
                       SUSAN B. LEVIN
                       5801 NICHOLSON LANE, APT #1909
                       ROCKVILLE, MD 20852


                       DOMINION ELEVATOR INSPECTION
                       7475 CARLISLE RD
                       WELLSVILLE, PA 17365


                       DR ARDEN BRONSTEIN
                       6525 BELCREST ROAD
                       UNIT 2208
                       HYATTSVILLE, MD 20782


                       ERNIE'S LOCK CO., INC
                       4500 QUEENSBURY ROAD
                       RIVERDALE, MD 20737


                       FELICIA FLORIN - ALL STATE
                       6525 BELCREST ROAD
                       UNIT 1190
                       HYATTSVILLE, MD 20782


                       GIBBS AND HALLER
                       1300 CARAWAY COURT, SUITE 750
                       ATTN: THOMAS HALLER
                       ARLINGTON, VA 22203


                       GRIFFITH ENERGY SERVICES, INC
                       PO BOX 62632
                       BALTIMORE, MD 21264
21-10968-mew   Doc 1    Filed 05/19/21 Entered 05/19/21 15:50:17   Main Document
                                    Pg 15 of 19



                       GSA -
                       6525 BELCREST ROAD
                       UNIT 2250
                       HYATTSVILLE, MD 20782


                       GSA -
                       6525 BELCREST ROAD
                       UNIT 4450
                       HYATTSVILLE, MD 20782


                       GSA -
                       6525 BELCREST ROAD
                       UNIT 5550
                       HYATTSVILLE, MD 20782


                       GSA GREENWOOD
                       6525 BELCREST ROAD
                       UNIT 0090
                       HYATTSVILLE, MD 20782


                       HAVTECH
                       9505 BERGERRD
                       COLUMBIA, MD 21046




                       HOUSING INITIATIVE
                       6525 BELCREST ROAD
                       UNIT 5555
                       HYATTSVILLE, MD 20782


                       INTERNAL REVENUE SERVICE
                       PO BOX 7346
                       PHILADELPHIA, PA 19101-7346


                       ITC
                       7233 GABE CT
                       MANASSAS, VA 20109


                       JOSEPH GREENWALD AND LAAKE
                       6404 IVY LANE, SUITE 400
                       ATTN: TIMOTHY F. MALONEY
                       GREENBELT, MD 20770
21-10968-mew   Doc 1    Filed 05/19/21 Entered 05/19/21 15:50:17   Main Document
                                    Pg 16 of 19



                       KAISER PERMANENTE
                       6525 BELCREST ROAD
                       UNIT 1110
                       HYATTSVILLE, MD 20782


                       LAW OFFICE OBREN BARNES
                       6525 BELCREST ROAD
                       UNIT 5518
                       HYATTSVILLE, MD 20782


                       LERCH EARLY & BREWER
                       7600 WISCONSION AVENUE
                       SUITE 700
                       BETHESDA, MD 20814


                       MARCUS BONSIB, LLC
                       6411 IVY LANE
                       SUITE 116
                       GREENBELT, MD 20770


                       MARYLAND-NATIONAL PARK &
                        PLANNING COMMISSION
                       6611 KENILWORTH AVENUE
                       RIVERDALE, MD 20737


                       MC MILLAN METRO PC
                       7811 MONTROSE ROAD
                       SUITE 400
                       POTOMAC, MD 20854


                       MEDLANTIC HEALTHCARE
                       6525 BELCREST ROAD
                       UNIT 3320
                       HYATTSVILLE, MD 20782


                       MEDSTAR RESEARCH
                       6525 BELCREST ROAD
                       UNIT 0060
                       HYATTSVILLE, MD 20782


                       MEDSTAR RESEARCH
                       6525 BELCREST ROAD
                       UNIT 7000
                       HYATTSVILLE, MD 20782
21-10968-mew   Doc 1    Filed 05/19/21 Entered 05/19/21 15:50:17   Main Document
                                    Pg 17 of 19



                       MEDSTAR RESEARCH
                       6525 BELCREST ROAD
                       UNIT 7100
                       HYATTSVILLE, MD 20782


                       MONA ELECTRIC
                       7915 MALCOLM RD
                       CLINTON, MD 20735


                       NEW YORK STATE DEPT. OF FINANC
                       ATTN: BANKRUPTCY SPECIAL PROC
                       PO BOX 5300
                       ALBANY, NY 12205


                       NYC DEPT. OF FINANCE
                       345 ADAMS STREET, 3RD FL.
                       ATTN: LEGAL AFFAIRS
                       BROOKLYN, NY 11201


                       OFFICE OF THE ATTORNEY GENERAL
                       28 LIBERTY ST.
                       NEW YORK, NY 10005


                       ORKIN
                       2790 KAVERTON RD
                       DISTRICT HEIGHTS, MD 20747


                       OTIS ELEVATOR
                       OTIS ELEVATOR COMPANY
                       PO BOX 13716
                       NEWARK, NJ 07188


                       OTTLEY MUSIC SCHOOL
                       6525 BELCREST ROAD
                       UNIT 0020
                       HYATTSVILLE, MD 20782


                       PANASIA ESTATE, INC.
                       28 W 20TH STREET
                       NEW YORK, NY 10011


                       PECKAR & ABRAMSON
                       70 GRAND AVENUE
                       SUITE 200
                       RIVER EDGE, NJ 07661
21-10968-mew   Doc 1    Filed 05/19/21 Entered 05/19/21 15:50:17   Main Document
                                    Pg 18 of 19




                       PERSONNEL PLUS
                       6525 BELCREST ROAD
                       UNIT 2211
                       HYATTSVILLE, MD 20782


                       PG ARTS COUNCIL
                       6525 BELCREST ROAD
                       UNIT 1132
                       HYATTSVILLE, MD 20782


                       PG COUNTY - WIC
                       6525 BELCREST ROAD
                       UNIT 2280
                       HYATTSVILLE, MD 20782


                       PRINCE GEORGES METRO CENTER
                       6525 BELCREST ROAD
                       UNIT 5500
                       HYATTSVILLE, MD 20782


                       REPUBLIC TRASH SERVICE
                       300 RITCHIE RD
                       CAPITOL HEIGHTS, MD 20743


                       S. ALBERT GLASS
                       6600 AMMENDALE RD
                       BELTSVILLE, MD 20705


                       SAFEGUARD
                       138 COCKEYSVILLE ROAD
                       COCKEYSVILLE, MD 21030


                       SAGE
                       AKTION ASSOCIATES, INC
                       PO BOX 639594
                       CINCINNATI, OH 45263


                       SHIPLEY & HORNE
                       1101 MERCANTILE LANE
                       SUITE 240
                       UPPER MARLBORO, MD 20774
21-10968-mew   Doc 1    Filed 05/19/21 Entered 05/19/21 15:50:17   Main Document
                                    Pg 19 of 19



                       SMILES OF HYATTSVILLE
                       6525 BELCREST ROAD
                       UNIT 2212
                       HYATTSVILLE, MD 20782


                       TAUNYA JENKINS, DDS
                       6525 BELCREST ROAD
                       UNIT 2201
                       HYATTSVILLE, MD 20782


                       THE CORPORATION TRUST, INC
                       2405 YORK ROAD
                       SUITE 201
                       HYATTSVILLE, MD 20782


                       TOLIN MECHANICAL
                       12005 EAST 45TH AVE
                       DENVER, CO 80239


                       UNIVERSITY TOWN CENTER
                       C/O THE BERNSTEIN COMPANIES
                       3299 K ST., N.W., SUITE 1000
                       WASHINGTON, DC 20007


                       US ATTY OFFICE -SDNY
                       86 CHAMBERS STREET
                       ATTN: TAX AND BANKRUPTCY
                       NEW YORK, NY 10007


                       US POST OFFICE
                       6525 BELCREST ROAD
                       UNIT 1180
                       HYATTSVILLE, MD 20782


                       WSSC WATER
                       14501 SWEITZER LANE
                       LAUREL, MD 20707


                       ZAYO
                       1821 30TH ST
                       UNIT A
                       BOULDER, CO 80301
